Citation Nr: 1034570	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  07-32 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1310.

2.  Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318.

3.  Entitlement to non-service connected death pension benefits.

REPRESENTATION

Appellant represented by:  Arkansas Department of Veterans 
Affairs

WITNESSES AT HEARING ON APPEAL

Appellant and L.D.



ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to November 1969.  
The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2007 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefits sought on 
appeal.  The Board also notes that these issues were previously 
before the BVA in April 2009, at which time the Board returned 
the case for additional development.  The case was subsequently 
returned for further appellate review.  

An informal claim of entitlement to an effective date prior to 
May 30, 1997, for the assignment of a 100 percent disability 
rating for posttraumatic stress disorder (PTSD) on the basis of 
clear and unmistakable error in a March 2001 rating decision has 
been raised by the record, but has not been adjudicated by 
the RO.  See BVA Hearing Transcript, p. 4.  Therefore, the Board 
does not have jurisdiction over this issue, and it is referred 
back to the RO for appropriate action, as indicated below.  


REMAND

After a thorough review of the VA claims file, the Board has 
determined that additional evidentiary development is necessary 
prior to the adjudication of the benefits sought on appeal.  As 
noted above, the Board has referred back to the RO the issue of 
entitlement to an effective date, prior to May 30, 1997, for the 
assignment of a 100 percent disability rating for PTSD on the 
basis of clear and unmistakable error in a March 2001 rating 
decision.  This issue is inextricably intertwined with the claim 
of entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 and must be deferred and reconsidered on 
remand.

Also, in December 2007, the RO informed the appellant that based 
on the information she provided from the Social Security 
Administration, VA was required to stop her non-service connected 
death pension benefits because the evidence revealed that her 
income exceeded the maximum annual death pension limit set by 
law.  During her August 2008 BVA hearing, the appellant disagreed 
with this finding.  The Court has held that where a claimant 
files a Notice of Disagreement and the RO has not issued a 
Statement of the Case, the issue must be remanded for a Statement 
of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Further, in a statement received by VA in December 2009, the 
appellant requested a second BVA hearing.  As stated by the 
United States Court of Appeals for Veterans Claims in 
Kutscherousky v. West, 12 Vet. App. 369 (1999), the appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Since the Board previously 
remanded these claims in April 2009, and the appellant wishes to 
present additional argument, these claims will be remanded to 
schedule a second BVA hearing.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development and adjudication of the case is 
necessary.  This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., and the appellant 
will be notified when further action on her part is required.  
Accordingly, this case is REMANDED for the following action:

1.  After undertaking any necessary 
development, the RO/AMC should adjudicate 
the issue of whether there was clear and 
unmistakable error in the March 2001 
rating decision which increased the 
evaluation for the Veteran's PTSD from 10 
percent to 100 percent, effective May 30, 
1997.  

2.  The AMC/RO should issue a Statement of 
the Case as to whether the appellant is 
entitled to non-service connected death 
pension benefits.  The appellant and her 
representative should be clearly advised of 
the need to file a Substantive Appeal if 
the appellant wishes to complete an appeal 
from this decision.  

3.  Thereafter, the appellant should be 
contacted to determine what type of BVA 
hearing she desires, and she should be 
scheduled for the type of hearing requested 
before a Veterans Law Judge at the next 
available opportunity.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of any additional 
evidence.  If the benefits sought are not granted, the appellant 
and her representative should be furnished a Supplemental 
Statement of the Case, and be afforded a reasonable opportunity 
to respond before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional development 
and adjudication, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, at 
this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
until she is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

